Citation Nr: 0728086	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-28 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for a bilateral hand or 
palm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The issue of service connection for a bilateral hand or palm 
disability is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The veteran did not exhibit chronic left wrist disability 
in service or at present.

2.  The veteran did not exhibit chronic right knee disability 
in service or at present.


CONCLUSIONS OF LAW

1.  Chronic residuals of a left wrist injury were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Chronic residuals of a right knee injury were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  A Left Wrist Disability 

The veteran claims he hurt his left wrist in service.  
However, service medical records provide no evidence of 
treatment for or a diagnosis of a left wrist injury.  The 
lack of an injury in service provides probative evidence 
against this claim.  

In addition, a VA outpatient treatment record in November 
2003 notes that he reported a history of a left wrist injury 
but it does not provide any date for the injury.  
Nevertheless, these records provide no evidence that the 
veteran received treatment for or a diagnosis of a left wrist 
disability.  

Since there is no evidence that the veteran currently has a 
left wrist disability, the claim must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, 
the Board finds that the service and post-service medical 
records outweigh the veteran's contention that this disorder 
was incurred in service.  There is simply no competent 
evidence that left wrist disability was present in service or 
currently present.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for chronic residuals of a left wrist 
injury.  Because the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b).  Accordingly, VA 
must deny the appeal.

II.  Residuals of a Right Knee Injury

The veteran claims he hurt his right knee in service.  The 
veteran's service medical records show that he complained of 
right knee pain in May 1970 secondary to an injury that 
occurred three years prior to his enlistment in the service.  
Examination revealed no effusion and there was no further 
treatment.  The veteran's separation examination in September 
1970 was normal for his lower extremities.  Indeed, a Report 
of Medical History that same month noted that the veteran 
checked the box "No" for trick or locked knee. 

VA outpatient treatment records from September to November 
2004 provide no evidence of any complaints, treatment, or 
diagnosis for a current right knee disability.  In summary, 
he did not exhibit right knee pathology in service or at 
present.  The only reference to right knee impairment was the 
history of a right knee injury prior to service, with no 
showing that it resulted in disability or that he had 
anything other than right knee pain in service.  However pain 
is not analogous to disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was 
seeking service connection for a neck disability and an 
increased rating for a low back disability.  On the issue of 
service connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  

Since there is no evidence that the veteran exhibited right 
knee disability in service or that he currently has a right 
knee disability, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, 
the Board finds that the service and post-service medical 
records outweigh the veteran's contention that this disorder 
was incurred in service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a right knee injury.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  Accordingly, VA 
must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board must ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notification obligation in this case was accomplished by way 
of letter from the RO to the veteran dated in September 2004.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained to fairly decide this appeal, and have not argued 
that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for left wrist 
and right knee disability because there is no evidence of 
pertinent disability in service or following service.  Thus, 
there is no true indication that the veteran has current 
disability that is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
absence of competent evidence showing current disability, 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).   


ORDER

Service connection for left wrist disability is denied.  

Service connection for right knee disability is denied.  


REMAND

The veteran claims he hurt his hands or palms in service.  
The veteran's service medical records show that he complained 
of injuries to both palms in May 1970.  An x-ray of his hands 
was negative.  The diagnosis was abrasions to both hands.  
The veteran's separation examination in September 1970 was 
normal for his upper extremities and it did not note any 
scars or problems with his hands or palms.  The veteran 
claims that he has current hand or palm disability as a 
result of his service injury.  He has not been afforded a VA 
examination to determine if he currently has hand or palm 
disability.  

VA will provide a medical examination if it is determined 
after a review of the evidence that one is necessary to 
adjudicate the claim.  See 38 C.F.R. § 3.159 (2006).  

Accordingly, the claim is remanded for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any hand or palm 
disability.  All current pathology 
should be identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested study, and the examination 
report should reflect that such a review 
was made.  Specifically, pertinent 
service medical records, including the 
May 1970 treatment for hand abrasions 
and the September 1970 separation 
examination, should be reviewed.  

For each hand or palm disability 
identified, the examiner should offer an 
opinion as to whether there is a 50 
percent probability or greater that it 
is related to service.  A complete 
rationale for any opinion offered should 
be provided.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


